Motion Granted and Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed May 6, 2021.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00553-CV



 IN RE HOUSTON AN USA, LLC D/B/A AUTONATION USA HOUSTON,
                          Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-27755

                          MEMORANDUM OPINION

      On August 6, 2020, relator Houston An USA, LLC d/b/a Autonation USA
Houston filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Steven Kirkland, presiding judge of the 334th District Court
of Harris County, to compel the Honorable Steven Kirkland to set aside his July 27,
2020 order granting real party in interest’s motion to compel discovery.

      On April 28, 2021, relator and real party in interest filed a joint motion to
dismiss this original proceeding. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                         2